[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                               No. 05-17218                    JULY 19, 2006
                           Non-Argument Calendar             THOMAS K. KAHN
                                                                  CLERK
                         ________________________

                     D. C. Docket No. 96-00002-CR-5-RS

UNITED STATES OF AMERICA,


                                                         Plaintiff-Appellee,

                                     versus

PHILLIP POTTER,

                                                         Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        _________________________

                                 (July 19, 2006)

Before TJOFLAT, HULL and COX, Circuit Judges.

PER CURIAM:

     Gwendolyn Spivey, appointed counsel for Phillip Potter in this direct
criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and the revocation of Potter’s

supervised release and sentence are AFFIRMED.




                                          2